Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on September 28, 2021.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statements filed October 29, 2021 and April 22, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith. The Examiner gave a cursory review due to the volume of information submitted.  Applicant is encouraged to point out the most relevant references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6; 12-16 and 19-21 of U.S. Patent No. 11,164,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims recite the same allowable subject matter of “determining that delivery of the second on-demand product to the second user system is successful based at least in part on a second evaluation of product-delivery factors that are selected specifically for the second on-demand product, wherein the second evaluation includes different product-delivery factors than the product-delivery factors than the first evaluation.”  Basically, the prior art does not teach the concept of first and second product-delivery factors of “(i) determination that a user associated with a user system has been successfully added to one or more internal systems that provide an on-demand product, (ii) determination that the on-demand product has been transmitted in its entirety to the user system, or  -2-Application No.: 14/481714 Filing Date:September 9, 2014 (iii) determination that the on-demand product is accessible by the user system” where the second specific factor(s) differ from the first specific factor(s)”.
Conclusion
Dupray et al. (US Pub. No. 2009/0106846): determining that delivery of the first on-demand product to the first user system is successful based at least in part on a first evaluation of product-delivery factors, wherein the product delivery factors include one or more of: (i) determination that a user associated with a user system has been successfully added to one or more internal systems that provide an on-demand product; (a user established provisional access until fully verified, however, during the provisional access, the system provides alerts regarding the detection of a likelihood of identity theft) ([0117]). Thus, in order to provide the alerts, the system has determined the consumer to be added to receive the service as evidenced at [0118] where the provisional client is informed that the service is actively monitoring his identity.
Dupray does not disclose determining whether delivery of the second on-demand product to the second user system is successful based at least in part on a second evaluation product-delivery factors wherein the second evaluation includes different product-delivery factors than the first evaluation or performing delivery verification and billing based on successful delivery confirmation.
Middeljans et al. (US Pub. No. 2002/0091544): discloses confirming successful delivery based on delivering product in its entirety and user access to content ([0034]: user confirmation takes several forms including no action (thus no news = good news), tracking movements related to the player device (thus product is accessible to the requestor) and an explicit response of “received properly”.  This discloses three different ways of verifying delivery, so thus disclosing that delivery confirmation factors differ where each way results in a separate delivery confirmation.)
Middeljans further discloses performing delivery verification and billing based on successful delivery confirmation; ([0056]: Payment is according to the number of successful counts.  [0004]: a complete digital work needs to be delivered before payment is effectuated.  [0014]: a client pays for the content received as it is received.) Middeljans discloses using ACK packets to track which content packet have been received. ([0018]).
Gottlieb et al. (US Pub. No. 2008/0208752) discloses delayed billing at [0064].
Redlich et al. (US Pub. No. 2009/0254572) discloses providing access to sanitized data until additional identification is provided that allows the use access based on his role and clearance level. ([0278]).
Wiser et al. (US Pat. 7,263,497): discloses using media vouchers for delivery receipt that uniquely identifies the media being purchased (i.e., specific stored product-delivery factors) (C5; L41-C6; L7 and C23; L55-65).
None of the cited prior art discloses “determining that delivery of the second on-demand product to the second user system is successful based at least in part on a second evaluation of product-delivery factors that are selected specifically for the second on-demand product, wherein the second evaluation includes different product-delivery factors than the product-delivery factors than the first evaluation.”  Basically, the prior art does not teach the concept of first and second product-delivery factors of “(i) determination that a user associated with a user system has been successfully added to one or more internal systems that provide an on-demand product, (ii) determination that the on-demand product has been transmitted in its entirety to the user system, or  -2-Application No.: 14/481714 Filing Date:September 9, 2014 (iii) determination that the on-demand product is accessible by the user system” where the second specific factor(s) differ from the first specific factor(s)”.
A revised search did not reveal any additional pertinent references.

Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629